Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
This application is a 371 of PCT/GB2016/053883 (filed 12/9/2016) which claims foreign application UNITED KINGDOM 1521784.7 (filed 12/10/2015).

Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 10/19/2019 is acknowledged. Claims 10-17, 19-20 and 26 were previously withdrawn for examination because they draw to nonelected invention, since the elected product is found allowable, therefore claims drawn to non-elected claims that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 1, 3-20 and 23-28 are under examination. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan W. Gorman on 8/16/2021.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 11, 17 and 26.
Please amend claims 1, 12 and 14-16 as follows: 
replace “the gel beads consist of” with - - the shear thinning gel and the gel beads are independently selected from the group consisting of - - after “wherein”. 
Claims 12 and 14-16 depend on claim 10.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Lee teach a cell binding composition without teaching/suggesting a shear thinning gel and the gel beads are independently selected from the group consisting of alginate, gellan gum, gelatin, collagen, poly (alkylene oxide), poly(ethylene oxide) and poly(ethylene-co-propylene oxide), and carboxymethyl cellulose as claimed in claim 1, and it is not obvious to use the claimed material as shear thinning gel and the gel beads because none of the references (including Skardal, Hunt, Camci-Unal and Tas) provides motivation for using the claimed material as shear thinning gel and the gel beads for expected success as a cell binding composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Status
	Claims 1, 3-10, 12-16, 18-20, 23-25 and 27-28 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/BIN SHEN/Primary Examiner, Art Unit 1653